DETAILED ACTION
The Amendment filed 1/8/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasaki (US 7,423,506). Terasaki discloses a tiered magnet modular collar (1), including a plurality of tiered magnets (see at least col. 3, lines 35-38); each tiered magnet comprising a first elongated member (13) offset from a second elongated member (12); wherein the first elongated member is affixed to the second elongated member via a connecting bar (11a) disposed perpendicular therebetween; the first elongated member having a first distal end (13d) opposite a first proximal end (see Fig. 2, generally at 13b) with a first interior surface (see at least Fig. 2, surface opposite 13a) disposed opposite a first exterior surface (13a); the second elongated member having a second distal end (12d) opposite a second proximal end (see Fig. 2, generally at 12b) with a second interior surface (12a) disposed opposite a second exterior surface (see at least Fig. 2, surface opposite 12a); the first elongated member and second elongated member having an arcuate shape towards a communal center (L); wherein each tiered magnet is configured to affix to one another (see at least Fig. 3); wherein the first interior surface of the first elongated member and the second .

[AltContent: textbox (Examples of “single horizontal planes” which read on last element of claim 1)]
[AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    261
    499
    media_image1.png
    Greyscale





Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
The applicant states that Terasaki does not teach or suggest “the first interior surface of the first elongated member and the second exterior surface of the second elongated member are disposed on a single horizontal plane” as recited in claim 1.  The examiner disagrees with the applicant as demonstrated in the annotation of Figure 1 of Terasaki above, there exists at least one single horizontal on which the first interior surface of the first elongated member and the second exterior surface of the second elongated member are disposed.  Additionally, assuming the applicant is attempting to further define how the interior and exterior surfaces interact with each other, the examiner notes that the rejection is structured to make it clear how Terasaki reads on dependent claim 4.  Other interpretations of Terasaki would still read on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659